20-1792
     Singh-Khashre v. Garland
                                                                                   BIA
                                                                           Thompson, IJ
                                                                           A206 899 415

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of February, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            RAYMOND J. LOHIER, JR.,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   MANJEET SINGH-KHASHRE, AKA
15   MANJEET SINGH KHASHRE,
16            Petitioner,
17
18                     v.                                        20-1792
19                                                               NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                       Nataliya I. Gavlin, Esq., Gavlin
26                                         & Associates, P.C., New York, NY.
27
28   FOR RESPONDENT:                       Brian Boynton, Acting Assistant
 1                                   Attorney General; Anthony P.
 2                                   Nicastro, Assistant Director;
 3                                   Andrew B. Insenga, Trial Attorney,
 4                                   Office of Immigration Litigation,
 5                                   United States Department of
 6                                   Justice, Washington, DC.
 7
 8         UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12         Petitioner Manjeet Singh-Khashre, a native and citizen

13   of India, seeks review of a May 14, 2020, decision of the BIA

14   affirming a July 25, 2018, decision of an Immigration Judge

15   (“IJ”)     denying   Singh-Khashre’s         application     for    asylum,

16   withholding    of    removal,   and       relief   under   the   Convention

17   Against Torture (“CAT”).         In re Manjeet Singh-Khashre, No.

18   A206 899 415 (B.I.A. May 14, 2020), aff’g No. A206 899 415

19   (Immig. Ct. N.Y. City July 25, 2018).              We assume the parties’

20   familiarity with the underlying facts and procedural history.

21         Under the circumstances, we have considered the decision

22   of the IJ as modified by the BIA.             See Xue Hong Yang v. U.S.

23   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).                We review

24   the      agency’s    adverse     credibility         determination      for

25   substantial evidence.      See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

26   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

                                           2
 1       “Considering the totality of the circumstances, and all

 2   relevant factors, a trier of fact may base a credibility

 3   determination on the demeanor, candor, or responsiveness of

 4   the applicant or witness, . . . the consistency between the

 5   applicant’s or witness’s written and oral statements . . . ,

 6   [and] the internal consistency of each such statement . . .

 7   without regard to whether an inconsistency, inaccuracy, or

 8   falsehood goes to the heart of the applicant’s claim, or any

 9   other relevant factor.”        8 U.S.C. § 1158(b)(1)(B)(iii).        “We

10   defer . . . to an IJ’s credibility determination unless, from

11   the totality of the circumstances, it is plain that no

12   reasonable fact-finder could make such an adverse credibility

13   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

14   2008); accord Hong Fei Gao, 891 F.3d at 76.               Substantial

15   evidence supports the agency’s determination that Singh-

16   Khashre was not credible as to his claim that members of the

17   Congress Party attacked and threatened him in India on account

18   of his membership in the Shiromani Akali Dal (Amritsar) Party,

19   or Mann Party.

20       The    IJ    reasonably    found    that   Singh-Khashre   was   not

21   responsive when questioned about whether he was physically

22   attacked    or    harmed      in   August      2014.    See    8 U.S.C.


                                         3
 1   § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d 77, 81 n.1

 2   (2d Cir. 2005) (recognizing that particular deference is

 3   given to the trier of fact’s assessment of demeanor).                      That

 4   finding and the adverse credibility determination as a whole

 5   are   further    supported    by   inconsistencies        in   the       record

 6   regarding what transpired during the three alleged incidents

 7   when Singh-Khashre was attacked or threatened, who attacked

 8   him, who accompanied him to report an attack to police, and

 9   how he obtained the evidence he submitted to corroborate his

10   claim.     See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Li Hua

11   Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006)

12   (“We can be still more confident in our review of observations

13   about    an   applicant’s    demeanor      where,    as   here,    they    are

14   supported by specific examples of inconsistent testimony.”);

15   Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020)

16   (“[E]ven a single inconsistency might preclude an alien from

17   showing that an IJ was compelled to find him credible.

18   Multiple      inconsistencies      would     so     preclude      even    more

19   forcefully.”).      Singh-Khashre did not compellingly explain

20   these inconsistencies.          See Majidi, 430 F.3d              at 80 (“A

21   petitioner must do more than offer a plausible explanation

22   for his inconsistent statements to secure relief; he must


                                         4
 1   demonstrate that a reasonable fact-finder would be compelled

 2   to   credit     his    testimony.”        (internal     quotation     marks

 3   omitted)).     The agency also reasonably found Singh-Khashre’s

 4   credibility     impugned    by     his     submission      of    affidavits

 5   allegedly prepared by his wife, relative, village official,

 6   and neighbor that contained strikingly similar language.                  See

 7   Mei Chai Ye v. U.S. Dep’t of Justice, 489 F.3d 517, 524 (2d

 8   Cir. 2007) (“[T]his court has . . . firmly embraced the

 9   commonsensical    notion    that    striking      similarities      between

10   affidavits are an indication that the statements are canned.”

11   (internal quotation marks omitted)).

12        Having    questioned    Singh-Khashre’s          credibility,        the

13   agency   reasonably      relied     further      on   his       failure    to

14   rehabilitate     his   testimony         with   reliable    corroborating

15   evidence despite a continuance to obtain such evidence.                   See

16   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

17   applicant’s failure to corroborate his or her testimony may

18   bear on credibility, because the absence of corroboration in

19   general makes an applicant unable to rehabilitate testimony

20   that has already been called into question.”).                   The agency

21   did not err in declining to credit new affidavits that either

22   contradicted earlier affidavits submitted by the affiants or


                                          5
 1   conflicted with Singh-Khashre’s testimony, and a medical

 2   certificate that contained internal inconsistencies.              See

 3   Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (“We defer

 4   to the agency’s determination of the weight afforded to an

 5   [applicant’s] documentary evidence.”).

 6       Given   the   demeanor,   inconsistency,     and    corroboration

 7   findings, the agency’s adverse credibility determination is

 8   supported   by     substantial       evidence.         See   8 U.S.C.

9    § 1158(b)(1)(B)(iii).    That determination was dispositive of

10   asylum, withholding of removal, and CAT relief because all

11   three claims were based on the same factual predicate.           See

12   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.   All pending motions and applications are DENIED and

15   stays VACATED.

16                                  FOR THE COURT:
17                                  Catherine O’Hagan Wolfe,
18                                  Clerk of Court




                                      6